Title: To Thomas Jefferson from William Kilty, 19 March 1804
From: Kilty, William
To: Jefferson, Thomas


          
            Sir 
            Washn March 19th 1804
          
          Doctor William Rogers of this place who is going as Surgeon with the detatchment of Marines to New Orleans, has been inform’d that the place of Surgeon to the Marine Hospital there would probably be Soon Vacant, and has requested that I would give him a letter to you on the Subject.
          
          Doctor Rogers is the Son of Mr Rogers, formerly Chancellor of Maryland and, on the death of his Parents, was placed under my Guardianship. He Studied Medecine with a Physician in Maryland and afterwards Attended the Lectures in Philadelphia—From thence He went a Voyage to Batavia and has Since been with Lt Sterret to the Mediterranean Having been appointed by the Secretary of the Navy in consequence I presume in some degree of my recommendation
          I have taken the liberty of particularicing these Circumstances, as tending to shew that He has had some experience in that Kind of Practice which is most Suited to the Station which He now holds, and to the one which He Wishes to obtain—And I have reason to beleive that the Secretary of the Navy if referred to will give him a favorable report
          From my own Knowledge I Can State that He is a young man of Strict integrity and of uniform Republican Principles and that for his age, He possesses a very Considerable degree of Medical ability
          I am Sir With great Respect Yr obt Servt
          
            Wm Kilty 
          
        